

116 HR 6818 IH: To amend the CARES Act to provide for the prioritization of applications from certain small businesses seeking Payroll Protection Program loans through the Small Business Administration.
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6818IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Green of Texas (for himself and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the CARES Act to provide for the prioritization of applications from certain small businesses seeking Payroll Protection Program loans through the Small Business Administration.1.Amendments to the Paycheck Protection Program(a)Set aside for smaller employersSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended—(1)By adding at the end the following:(T)Set aside for smaller employersIn making loan guarantees under this paragraph after the date of enactment of this clause, the Administrator shall guarantee that employers having 25 or fewer full-time or part-time employees as of February 15, 2020, shall receive not less than 50 percent of all loan dollars..